DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-5, 7-9, 11-12, and 14-15 are amended and entered into the record.
Claims 3, 6, 10, and 13 are cancelled.

Response to Arguments
Applicant’s arguments, see page 6-7, filed 09/02/2021, with respect to previously presented claim 6 & 13 (which are cancelled and incorporated into currently amended claim 1) have been fully considered and are persuasive.  The 102(a)(1) rejection of 06/03/2021 has been withdrawn. 

Allowable Subject Matter
Claim 1-2, 4-5, 7-9, 11-12, and 14-15 allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or fairly suggest "wherein, a second target deceleration is selected in response to the braking time of the transportation vehicle ahead is smaller than the braking time of the ego transportation vehicle." Rather, the closest prior art of record, Breuer, teaches selecting a second target deceleration in response to the braking endpoint of the transportation vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/B.R.P./9/9/2021Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661